Dismissed and Memorandum Opinion filed July 28, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00335-CR
____________
 
YVETTE SARAID DOMINGUEZ-BENITEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 122nd District Court

Galveston County, Texas
Trial Court Cause No. 10CR3826
 

 
MEMORANDUM
 OPINION
Appellant entered a guilty plea to engaging in organized
criminal activity.  In accordance with the terms of a plea bargain agreement
with the State, the trial court sentenced appellant on March 15, 2011, to
confinement for 150 days in the Galveston County Jail.  Appellant filed a
notice of appeal.  We dismiss the appeal. 
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court’s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The record supports the
trial court’s certification.  See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Frost, Jamison, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b)